COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00307-CV


The State of Texas                        §    From County Court at Law

v.                                        §    of Hood County (C05870)

                                          §    June 9, 2016
Stockton Bend 100 Joint Venture, A
Texas Joint Venture                       §    Opinion by Justice Sudderth



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant The State of Texas shall pay all of the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_______________
                                          Justice Bonnie Sudderth